PER CURIAM.
This appeal is by the defendant below from conviction following trial before the court without a jury, of the charged offenses of breaking and entering a dwelling with intent to commit a felony, to-wit: grand larceny, and grand larceny. The appellant contends the trial court committed error by denying his motions for acquittal made at the close of the state’s case and again at the close of the presentation of all of the evidence. In support thereof appellant argues that the evidence was insufficient to sustain the conviction. We have examined the record and considered the briefs and conclude that the contention is without merit. There was competent substantial evidence to support the judgment of conviction, as to the commission of the offenses and as to identity of the appellant as one of the perpetrators thereof.
Affirmed.